Title: To George Washington from Major General John Sullivan, 22 September 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Providence Septemr the 22d 1778
          
          The Enemy are Still Silent I have no news of the Fleet all the news of this Quarter is in the paper which I have the honor to Inclose.
          
          
          
          I am Dear General with much Respect & Esteem yr Excellenceys most obedt Servant
          
            Jno. Sullivan
          
        